Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the high frequency oscillator" in the claim.  There is insufficient antecedent basis for this limitation in the claim. It never introduced this item first and its appearance is abrupt and unclear what it is referring to previously. Claims 9-10 are rejected by dependence to claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20040182319) in view of Blalock (US 20030089681).
 	Regarding claim 1, Kim teaches in Fig. 1-3 a plasma treatment apparatus comprising: an induction chamber (a dielectric tube 11 [0020] in which plasma 18 is inductively generated) in which a 
	Regarding claim 2, Kim, in view of Blalock, teaches the plasma treatment apparatus of claim 1, wherein the plurality of antennas comprise a first antenna and a second antenna, each of which comprises an input terminal and an output terminal (as discussed in claim 1, there are three coils, each having the input/output terminals), which are disposed symmetric with respect to the center in the radial direction (the inputs/outputs of each antenna are bilaterally symmetric with respect to the radial center, if we draw a line between them, e.g. 28, 29, and also through 30, thus mirroring each other with respect to at least point 30 forming the apex of bisection, Fig. 3), the input terminal and the output terminal of the first antenna are disposed symmetric to those of the second antenna with respect to the center in the radial direction (Fig. 3, e.g. if we draw a line through 30 and between 25, 24 and extending to the opposite side of 30, then input/output 28/29 of one antenna are symmetric to 26,27 of another in plan view with respect to at least point 30 forming a point of symmetry defining the bisection), a center in a longitudinal direction of each of the first and second antennas is spaced by an angle of 90 from the output terminal of each of the first and second antennas with respect to the center in the radial direction (this arbitrary center of each antenna can be drawn 90 degrees in the radial direction from the output of each antenna along the coil, Fig. 3), and the center in the longitudinal direction of the first antenna and the center in the longitudinal direction of the second antenna are disposed symmetric with respect to the center in the radial direction (same idea as previously mentioned, bisection through 30 and extending between said arbitrary centers in the plan view, creating mirror images of the centers).
 	Regarding claim 3, Kim, in view of Blalock, teaches the plasma treatment apparatus of claim 1, wherein the plurality of antennas comprise first, second, and third antennas (as discussed in claim 1, three coils), each of which comprises an input terminal and an output terminal (as discussed in claim 1, see Fig. 3), which are disposed in the same direction with respect to the center in the radial direction (they are in the same radially outward direction relative to 30, Fig. 3), and the input terminal and the output terminal of each of the first, second, and third antennas are arranged at an angle of 120 with respect to the center in the radial direction (Fig. 3, they are equally spaced radially along a circular relative to 30, also see Figs. 4, 5), and a center in a longitudinal direction of each of the first, second, and 
 	Regarding claim 4, Kim, in view of Blalock, teaches the plasma treatment apparatus of claim 1, wherein the plurality of antennas are parallel-connected to one high-frequency oscillator (Fig. 3, the current is parallel split amongst the three antennas from one RF generator 40, same concept to applicant Fig. 6, 7).
 	Regarding claim 5, Kim, in view of Blalock, teaches the plasma treatment apparatus of claim 4, wherein the plurality of antennas are connected to the high-frequency oscillator through an impedance matching circuit, and the plurality of antennas are connected to the high-frequency oscillator through one impedance matching circuit (Fig. 3, all three coils are connected to 40 via one match network 41).
 	Regarding claim 8, Kim, in view of Blalock, teaches an ICP antenna that is disposed outside an induction chamber of an ICP treatment apparatus and forms an inductive magnetic field to generate plasma from a source gas introduced into the induction chamber, the ICP antenna comprising a plurality of helical antennas having the same length and center in a radial direction, wherein each of the antennas comprises an input terminal connected to the high- frequency oscillator and an output terminal disposed opposite to the input terminal and connected to the ground, and a balanced capacitor is mounted to the output terminal of each of the antennas so as to form a virtual ground at a center in a longitudinal direction of each of the antennas, and the plurality of helical antennas are arranged so that input terminals and the output terminals thereof are spaced by the same angle with respect to the center in the radial direction, and the center in the longitudinal direction of each of the plurality of helical antennas is disposed between the output terminals of the plurality of helical antennas (see claim 1).
 	Regarding claim 9, Kim in view of Blalock teaches the ICP antenna of claim 8, wherein the plurality of antennas comprise a first antenna and a second antenna, each of which comprises an input terminal and an output terminal, which are disposed symmetric with respect to the center in the radial direction, and the input terminal and the output terminal of the first antenna are disposed symmetric to those of the second antenna with respect to the center in the radial direction, a center in a longitudinal direction of each of the first and second antennas is spaced by an angle of 90 from the output terminal of 
 	Regarding claim 10, Kim in view of Blalock, teaches the ICP antenna of claim 8, wherein the plurality of antennas comprise first, second, and third antennas, each of which comprises an input terminal and an output terminal, which are disposed in the same direction with respect to the center in the radial direction, and the input terminal and the output terminal of each of the first, second, and third antennas are arranged at an angle of 120 with respect to the center in the radial direction, and a center in a longitudinal direction of each of the first, second, and third antennas is disposed symmetric to the input terminal of each of the first, second, and third antennas with respect to the center in the radial direction (see claim 3).
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20040182319) in view of Blalock (US 20030089681) as applied to claims 4, 1, and further in view of Hama (JP H7-226383).
 	Regarding claim 6, Kim, in view of Blalock, teaches the plasma treatment apparatus of claim 4. wherein the plurality of antennas are connected to the high-frequency oscillator through an impedance matching circuit (see claim 5), but does not teach the plurality of antennas are connected to the high-frequency oscillator through impedance matching circuits, which are different from each other, respectively; however, Hama teaches in Fig. 1 the plurality of antennas (coils 25, 50 [0017]) are connected to the high-frequency oscillator (26RF power source [0017]) through impedance matching circuits (match circuits 43 being three Fig. 1 [0017]), which are different from each other, respectively (Fig. 1); it would be obvious to those skilled in the art at invention time to modify Kim with said elements to allow individual adjustment of the power to each coil so the generated plasma density and the distribution can be adjusted, so that a uniform plasma can be generated over a wider area [0017].
 	Regarding claim 7, Kim, in view of Blalock teaches the plasma treatment apparatus of claim 1, but does not teach wherein the plurality of antennas are independently connected to the high-frequency oscillator; However Hama teaches the plurality of antennas are independently connected to the high-frequency oscillator (see claim 6, Fig. 1, showing the coils 25, 50 being separately connected in power to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718